DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 11/27/2019.

Status of Application
In response to Office action mailed 11/18/2021 (“11-18-21 OA”), Applicants amended claims 11 and 12 in the response filed 02/18/2022 (“02-18-21 Remarks”).   
Claim(s) 1-16 are pending examination.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 02/18/2022, with respect to the rejection(s) of claim(s) 1-16 under U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see 02/18/2022 Remarks, with respect to the rejection of claim (s) 11 and 12 under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of claim(s) 11 and 12 under 35 U.S.C. § 112 have been withdrawn in view of the amendment(s).

Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Dong et al. (PG Pub 2019/0103571) teaches a quantum dot light emitting devices (QLEDS) and method of manufacture
	b. Pan et al. (PG Pub 2020/0291251) teaches a printing formulation, an electronic device comprising a function layer prepared from the printing formulation and a preparation method for obtaining a functional material thin film by utilizing the printing formulation.
	c. Park et al. (PG Pub 2020/0343489) teaches a quantum dot light emitting diode based on a quantum dot of which a surface is passivated with a short chain ligand, and a method of manufacturing the same.
	d. Chang et al. (PG Pub 2020/0035764) teaches a diode device.

Allowable Subject Matter
2.	Claims 1-16 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, a method for manufacturing a quantum dot light emitting diode, comprising steps of forming a cathode, an electron transport layer, a light emitting layer, a hole transport layer and an anode, wherein the electron transport layer comprises a substance capable of trapping current carriers, and the substance capable of trapping current carriers comprises a N-type metal oxide and a quantum dot material with a surface ligand comprising a hydroxyl group.
Claims 2-12 would be allowable, because they depend on allowable claim 1.
Claim 13 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 13, a quantum dot light emitting diode, comprising a cathode, an electron transport layer, a light emitting layer, a hole transport layer and an anode stacked in sequence, wherein the electron transport layer comprises a substance capable of trapping current carriers, and the substance capable of trapping current carriers comprises a N-type metal oxide and a quantum dot material with a surface ligand comprising a hydroxyl group.
Claims 14-16 would be allowable, because they depend on allowable claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895